                                                                                                    E-FILED
                                                              Wednesday, 20 November, 2019 02:01:12 PM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS


BILLY C., SR., on behalf of B.D.C. II,       )
a minor,                                     )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case No. 18-cv-1431-JES-JEH
                                             )
COMMISSIONER OF SOCIAL                       )
SECURITY,                                    )
                                             )
                      Defendant.             )


                                            ORDER
       This matter is now before the Court on a Report and Recommendation from Magistrate

Judge Hawley. Doc. 19. More than 14 days have elapsed since the filing of the Report and

Recommendation, and no objections have been made. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b); Lockert v. Faulkner, 843 F.2d 1015 (7th Cir. 1988); Video Views, Inc. v. Studio 21, Ltd.,

797 F.2d 538, 539 (7th Cir. 1986). As the parties failed to present timely objections, any such

objections have been waived. Id.

       The relevant procedural history has been sufficiently outlined in the comprehensive

Report and Recommendation of the Magistrate Judge. In his Motion for Summary Judgment,

Plaintiff argues that: (1) the Administrative Law Judge’s (ALJ”) functional equivalence analysis

is not supported by substantial evidence because he failed to properly weigh the opinions of

B.D.C.’s teacher, social worker, and father; (2) the ALJ’s functional equivalence analysis is not

supported by substantial evidence because he failed to evaluate the evidence of record in

accordance with the regulations; (3) the Appeals Council (“AC”) improperly determined the new

evidence was not material even though it showed a continuation of B.D.C.’s impairments in spite


                                                 1
of the ALJ’s assertion that his impairments were controlled with medication; and (4) the case was

adjudicated by an improper and unconstitutionally appointed ALJ and should be remanded for a

new hearing with a different and constitutionally appointed ALJ. Doc. 13; Doc. 19, at 11-12.

       In his Report and Recommendation, the Magistrate Judge found a reasonable probability

that the Commissioner would have reached a different conclusion had it considered B.C.D.’s

disciplinary report, and thus recommended that this matter be remanded to the agency for further

proceedings. Id. at 16. The Magistrate Judge further recommended that the agency revisit the

weight given the opinions of record and ensure that the record evidence is evaluated in

accordance with the applicable regulations. Id. The Court, having reviewed the parties’ Motions

and the Magistrate Judge’s Report and Recommendation, concurs with the Magistrate Judge’s

assessment and therefore adopts the conclusions therein. This matter is therefore remanded to the

Commissioner for further proceedings consistent with this Order.

                                           CONCLUSION

       For the reasons set forth above, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation (Doc. 19). Plaintiff’s Motion (Doc. 13) for Summary Judgment is GRANTED;

Defendant’s Motion (Doc. 16) for Summary Affirmance is DENIED; and this action is remanded

to the Commissioner of Social Security for further proceedings consistent with this Order

pursuant to sentence four of 42 U.S.C. § 405(g).



The Clerk is directed to close the case.

               Signed on this 20th day of November, 2019.

                                             s/ James E. Shadid
                                             James E. Shadid
                                             United States District Judge



                                                2
